[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
NOTICE OF JUDGMENT ON CROSS COMPLAINT OF LIBERTY BANK V. ESSEX LEASING, INC.
The court has entered a judgment in the amount of $1.00 as nominal damages in the action of Francis T. Zappone Co. v. Essex Leasing, Inc. If Liberty Bank is compelled to pay said judgment, it shall be entitled to recover the same from Essex Leasing, Inc.
The court will supplement the judgment of Liberty Bank against Essex Leasing, Inc. by honoring Liberty's request for an attorney's fee if and when Liberty presents evidence of the contractual or statutory source for said fee.
BARNETT, J.